UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FELIPE HURTADO, on behalf of
himself and all others similarly-
situated,

                           Plaintiffs,                20 Civ. 7988 (KPF)
                    -v.-                                   ORDER
183 FOOD MARKET CORP., d/b/a
Food Universe, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Defendants 183 Meat Corp., 2358 Meat Corp., and Sergio Fernandez (the

“Fernandez Defendants”) filed their Answer to Plaintiffs’ Amended Complaint on

April 29, 2021. (Dkt. #55). The following day, Plaintiffs and Defendants 183

Food Market Corp., 2358 Food Corp., and Roberto Espinal submitted a

stipulation and proposed order regarding conditional certification pursuant to

29 U.S.C. § 216(b) and issuance of collective action notice. (Dkt. #56). As the

Fernandez Defendants have not advised as to their position regarding the

stipulation and proposed order, the Fernandez Defendants are directed to meet

and confer with Plaintiffs’ counsel and to inform the Court on or before May 17,

2021, if they intend to join the parties’ stipulation, or if the Court should

instead order motion practice.
     SO ORDERED.

Dated:   May 3, 2021
         New York, New York       __________________________________
                                       KATHERINE POLK FAILLA
                                      United States District Judge




                              2
